 



Exhibit 10.14
EXECUTIVE AND DIRECTOR COMPENSATION
Fiscal 2007 Executive Bonuses. The fiscal 2007 bonuses for the Named Executive
Officers under the 2007 executive cash incentive program were approved by the
Compensation Committee as follows, based upon the achievement of specified
Company EBITDA goals and/or individual performance objectives:

              Name   Title   Bonus Amount
Steven E. Simpson
  President and Chief Executive Officer   $ 303,030  
Brian P. Callahan
  Chief Financial Officer   $ 107,500  
Anthony D. James
  Chief Operating Officer   $ 110,000  
Gregory T. Stevens
  Chief Administrative Officer, General Counsel and Secretary   $ 98,800  
J. Alan Whorton
  Senior Vice President, Sales and Marketing   $ 20,000  

Fiscal 2008 Executive Base Salaries. The 2008 base salary levels of the persons
who are anticipated to constitute the Company’s Named Executive Officers for
2008 were set by the Compensation Committee, effective March 2008, as follows:

                              2008 Base   2007 Base Name   Title   Salary  
Salary
Steven E. Simpson
  President and Chief Executive Officer   $ 350,000     $ 336,700  
Brian P. Callahan
  Chief Financial Officer   $ 225,750     $ 215,000  
Anthony D. James
  Chief Operating Officer   $ 231,000     $ 220,000  
Gregory T. Stevens
  Chief Administrative Officer, General Counsel and Secretary   $ 220,000     $
197,600  
J. Alan Whorton
  Senior Vice President, Sales and Marketing   $ 180,250     $ 175,000  

2008 Spheris Executive Incentive Program. The Company’s 2008 Spheris Executive
Incentive Program (the “Executive Incentive Program”), which was approved by the
Compensation Committee, is intended to provide incentives to members of senior
management, including the Named Executive Officers, in the form of cash bonus
payments for achieving certain Company and individual performance goals
established by the Compensation Committee. For the Named Executive Officers
(other than the Senior Vice President, Sales and Marketing), the performance
awards will be based upon achievement of established Company EBITDA and new
business goals, as well as achievement of individual objectives. Actual awards
range from zero to 50% of such participant’s base salary, except that awards for
the Chief Executive Officer range from zero to 100% of his base salary. In
accordance with the Executive Incentive Program, these awards may be increased
in the event of significant overachievement of the Company and individual goals.
The performance award to the Senior Vice President, Sales and Marketing will be
based upon achieving certain new customer revenue goals established by the
Compensation Committee. Actual awards range from zero to 100% of his base
salary. The Compensation Committee will administer and make all determinations
under the Executive Incentive Program.
Equity Awards to Named Executive Officers. There were no additional equity
awards granted to the Named Executive Officers at the first quarter 2008
Compensation Committee meeting.
Outside Director Compensation Program. Set forth below is a summary of the 2008
compensation program for our outside directors. Employees who also serve as
directors and directors appointed to the Board of Directors as representatives
of Warburg Pincus and Towerbrook currently are not eligible to receive
compensation for their service as directors, other than reimbursement of
expenses incurred in connection with their services.
Annual Retainer. Each outside director receives $20,000 as an annual retainer.
Meeting Fees. For each meeting of the Board of Directors attended in person an
outside director receives $1,500. An outside director also receives $1,000 for
each Committee and special Board meeting not in conjunction with a regular
quarterly Board meeting attended in person. An outside director receives $500
for each Board and Committee meeting attended by telephone. Directors are also
reimbursed for expenses incurred in connection with their services as directors.

 



--------------------------------------------------------------------------------



 



Committee Chairmen. The chair of the Audit Committee receives an annual retainer
of $15,000 and the chairs of the Compensation Committee and the Nominating and
Corporate Governance Committee receive an annual retainer of $7,500 each.
Members of the Audit, Compensation and Nominating and Corporate Governance
Committees each receive an annual retainer of $5,000.
Equity Incentives. Each outside director receives an award of 30,000 shares of
restricted common stock under the Stock Incentive Plan upon his or her initial
election to the Board of Directors, vesting in one-third increments on each
anniversary of the date of grant, and 10,000 shares of restricted common stock
annually following his or her re-election to the Board of Directors, vesting on
the first anniversary of the date of re-election.
Election. In lieu of receiving the retainers and fees set forth above in cash,
an outside director may elect to receive the retainers and fees in shares of
Series A Convertible Preferred Stock of Spheris Holding III based on a ratio to
be set by the Board of Directors each year. Such election must be made prior to
December 31st of the year prior to the year in which such retainers and fees
will be earned.

 